 Case 3:20-cv-01445-HES-JRK Document 4 Filed 12/22/20 Page 1 of 1 PageID 13




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

JOSHUA FRANKLIN,

              Plaintiff,
v.                                             Case No.: 4:20cv550-MW/MJF

FERGUSON and DEBOSE,

          Defendants.
______________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 3. Upon consideration, no objections having been

filed by the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, as this Court’s

opinion. This action shall be transferred to the U.S. District Court for the Middle

District of Florida. The Clerk shall take all steps necessary to effect the transfer and

close the file.

       SO ORDERED on December 22, 2020.
                                        s/Mark E. Walker
                                        Chief United States District Judge
